Citation Nr: 1339452	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-14 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at June 2012 Travel Board hearing.  The hearing transcript has been associated with the claims file.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service and had some degree of post-service occupational and recreational noise exposure.   

2.  The Veteran experienced symptoms of tinnitus in service and since service separation.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply to this claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that tinnitus is related to exposure to acoustic trauma from artillery and tank fire in service.  He maintains contends that he experienced symptoms of tinnitus in service, and that tinnitus has been present since service.  He testified during a June 2012 Board hearing that after firing weapons, to include 105 and 155 Howitzer cannons, his ears would ring.  He reported that no one complained and that they were told that the ringing would clear up.  He indicated that tinnitus had been with him since basic training.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that tinnitus was incurred in service.  

The Veteran has currently-diagnosed tinnitus provided by a September 2010 VA audiological examination report.  The Board finds that he experienced acoustic trauma in service.  The DD 214 reflects a duty MOS in as an Armor Crewman (11E20).  Personnel records show his duties as a Tank Driver (11E20) and in individual training (13A10).   

The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS in areas similar to that of the Veteran, to include 11B Infantryman and 13A10 General Field Artillery, have a high probability of exposure to hazardous noise.  

The Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from artillery and cannon fire from tanks is credible and consistent with his duties as a tank driver and armor crewman in service.  

The Veteran also had some degree of post-service occupational and recreational noise exposure.  During the September 2010 VA audiology examination, he described a 37-year history working driving a truck, but clarified during his hearing testimony that he worked with a water company checking meters for 37 years, and indicated that nose related to his occupation was not significant.  He also noted some recreational noise exposure related to hunting, noting that the last time he went hunting was four years prior.  

The Board finds that the evidence is at least in equipoise on the question of whether tinnitus was directly incurred in service.  During the September 2010 VA audiological examination, the Veteran reported that tinnitus had its onset in service, and recalled recurrent tinnitus following gun fire.  During June 2012 Travel Board hearing testimony, he also provided credible testimony identifying tinnitus in service, consistent with his in-service noise exposure.  Accordingly, he has identified the initial onset of tinnitus symptomatology in service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

While the September 2010 VA examiner opined that tinnitus was not caused by or a result of an in-service injury, event, or illness, the examiner reasoned that there was no complaint of tinnitus in service but did not consider competent and credible lay evidence showing that the Veteran has experienced tinnitus symptomatology since service, and there is no indication in the record that the account is not credible. 

For these reasons, the evidence both for and against the material question of whether the Veteran has experienced tinnitus since active service is in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that tinnitus began in service, that is, had its onset in service; therefore, direct service connection for tinnitus is warranted.

Because this decision constitutes a full grant of the benefits sought on appeal, no discussion regarding the Veterans Claims Assistance Act of 2000 duty to provide claimants with notice and assistance in substantiating a claim for VA benefits is necessary.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the claim for hearing loss, the Board finds that the report of exposure to noise from artillery and cannon fire from tanks is credible and consistent with the Veteran's duty MOS in service.  While the September 2010 examiner reasoned that hearing sensitivity was normal at separation, he did not comment on reported symptoms of hearing loss in service.  Therefore, the Board finds that a remand for a supplemental opinion is necessary to address additional lay testimony, credible evidence of acoustic trauma in service, and symptoms of hearing loss in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the examiner who conducted the September 2010 VA audiological examination or a suitable substitute for a supplemental medical opinion.  Another examination is not required.  The claims folder should be made available for review in connection with this request.  

The examiner is asked to render an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that currently-diagnosed bilateral hearing loss began during service or is otherwise linked to noise exposure in service.

In rendering an opinion, the examiner should review lay testimony provided a June 2012 Board hearing, as well as lay statements identifying hearing problems in service and periods of temporary deafness and ringing in the ears after firing 105 millimeter cannons from a tank.  

The Board notes that the Veteran's duties as an armor crewman or tank driver are associated with a high probability of exposure to hazardous noise.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After all development has been completed, readjudicate the claim again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case, and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


